Exhibit 10.3

TRANSITION SERVICES AGREEMENT

BETWEEN

CHESAPEAKE ENERGY CORPORATION

(as service provider)

and

CHESAPEAKE OILFIELD OPERATING, L.L.C.

(to be converted into SEVENTY SEVEN ENERGY INC.)

(as service receiver)

Dated June 25, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page No.  

ARTICLE I DEFINITIONS

     1   

Section 1.1

 

Definitions

     1   

ARTICLE II SERVICES

     2   

Section 2.1

 

Services

     2   

Section 2.2

 

Service Coordinators

     3   

Section 2.3

 

Additional Services

     3   

Section 2.4

 

Third Party Services

     3   

Section 2.5

 

Standard of Performance; Limitation of Liability

     3   

Section 2.6

 

Service Boundaries and Scope

     4   

Section 2.7

 

Cooperation

     5   

Section 2.8

 

Transitional Nature of Services; Changes

     5   

Section 2.9

 

Access

     5   

ARTICLE III SERVICE CHARGES

     5   

Section 3.1

 

Compensation

     5   

ARTICLE IV PAYMENT

     5   

Section 4.1

 

Payment

     5   

Section 4.2

 

Payment Disputes

     6   

Section 4.3

 

Review of Charges; Error Correction

     6   

Section 4.4

 

Taxes

     6   

Section 4.5

 

Records

     7   

ARTICLE V TERM

     7   

Section 5.1

 

Term

     7   

ARTICLE VI DISCONTINUATION OF SERVICES

     7   

Section 6.1

 

Discontinuation of Services

     7   

Section 6.2

 

Procedures Upon Discontinuation or Termination of Services

     8   

ARTICLE VII DEFAULT

     8   

Section 7.1

 

Termination for Default

     8   

ARTICLE VIII INDEMNIFICATION AND WAIVER

     8   

Section 8.1

 

Waiver of Consequential Damages

     8   

Section 8.2

 

Services Received

     9   

Section 8.3

 

Express Negligence

     10   

ARTICLE IX CONFIDENTIALITY

     10   

Section 9.1

 

Confidentiality

     10   

ARTICLE X FORCE MAJEURE

     10   

Section 10.1

 

Performance Excused

     10   

Section 10.2

 

Notice

     11   

Section 10.3

 

Cooperation

     11   

 

i



--------------------------------------------------------------------------------

ARTICLE XI MISCELLANEOUS

     11   

Section 11.1

 

Entire Agreement

     11   

Section 11.2

 

Binding Effect; No Third-Party Beneficiaries; Assignment

     11   

Section 11.3

 

Amendment; Waivers

     11   

Section 11.4

 

Notices

     11   

Section 11.5

 

Counterparts

     12   

Section 11.6

 

Severability

     12   

Section 11.7

 

Governing Law

     12   

Section 11.8

 

Performance

     12   

Section 11.9

 

Relationship of Parties

     12   

Section 11.10

 

Regulations

     12   

Section 11.11

 

Construction

     12   

Section 11.12

 

Effect if Separation does not Occur

     13   

Schedule A - Schedule of Services and Fees

Exhibit 4.1 - Payment Instructions

 

ii



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT (together with the Schedule hereto, this
“Agreement”) is entered into as of June 25, 2014, by and between Chesapeake
Energy Corporation, an Oklahoma corporation (“CHK”), and Chesapeake Oilfield
Operating, L.L.C. (to be converted into Seventy Seven Energy Inc., an Oklahoma
corporation) (“SSE”).

WHEREAS, the Board of Directors of CHK has determined that it would be
appropriate and desirable for CHK to distribute (the “Distribution”) on a pro
rata basis to the holders of outstanding shares of common stock, par value $0.01
per share, of CHK all of the outstanding shares of common stock, par value $0.01
per share, of SSE owned by CHK;

WHEREAS, in order to effectuate the foregoing, CHK and SSE have entered into a
Master Separation Agreement, dated as of the date hereof (the “Master Separation
Agreement”), which provides, among other things, upon the terms and subject to
the conditions thereof, for the separation of the respective businesses of CHK
and SSE and the Distribution, and the execution and delivery of certain other
agreements, including this Agreement, in order to facilitate and provide for the
foregoing; and

WHEREAS, in order to provide for an orderly transition under the Master
Separation Agreement, it will be advisable for CHK to provide to SSE certain
services described herein for a transitional period.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Additional Services” has the meaning set forth in Section 2.3.

“Agreement” has the meaning set forth in the preamble.

“CHK” has the meaning set forth in the preamble.

“Distribution” has the meaning set forth in the recitals.

“Force Majeure Event” has the meaning set forth in Section 10.1.

“IT Guidelines” has the meaning set forth in Section 2.1(c).

“Master Separation Agreement” has the meaning set forth in the recitals.

 

1



--------------------------------------------------------------------------------

“Schedule” means the Schedule attached hereto.

“Service Coordinator” has the meaning set forth in Section 2.2.

“Services” has the meaning set forth in Section 2.1(a).

“SSE” has the meaning set forth in the preamble.

“Tax” has the meaning set forth in Section 4.4.

Capitalized terms used but not otherwise defined in this Agreement shall have
the respective meanings assigned to such terms in the Master Separation
Agreement.

ARTICLE II

SERVICES

Section 2.1 Services. (a) Upon the terms and subject to the conditions of this
Agreement, CHK, acting directly and/or through its Affiliates and their
respective employees, agents, contractors or independent third parties
designated by any of them, agrees to use commercially reasonable efforts to
provide or to cause to be provided services to the SSE Group as set forth in
Schedule A (including any Additional Services provided in accordance with
Section 2.3 hereof, all such services are collectively referred to herein as the
“Services”).

(b) At all times during the performance of the Services, all Persons performing
such Services (including agents, temporary employees, independent third parties
and consultants) shall be construed as being independent from the SSE Group, and
such Persons shall not be considered or deemed to be employees of any member of
the SSE Group nor entitled to any employee benefits of SSE as a result of this
Agreement. The responsibility of such Persons is to perform the Services in
accordance with this Agreement and, as necessary, to advise the applicable
member of the SSE Group in connection therewith, and such Persons shall not be
responsible for decision-making on behalf of any member of the SSE Group. Such
Persons shall not be required to report to management of any member of the SSE
Group nor be deemed to be under the management or direction of any member of the
SSE Group. SSE acknowledges and agrees that, except as may be expressly set
forth herein as a Service (including any Additional Services provided in
accordance with Section 2.3 hereof) or otherwise expressly set forth in the
Master Separation Agreement or an Ancillary Agreement, no member of the CHK
Group shall be obligated to provide, or cause to be provided, any service or
goods to any member of the SSE Group.

(c) Notwithstanding anything to the contrary in this Agreement, CHK and members
of the CHK Group shall not be required to perform Services hereunder or take any
actions relating thereto that conflict with or violate any applicable law,
contract, license, authorization, certification or permit, CHK’s Code of
Business Conduct or other corporate governance policies, or CHK’s information
technology security and data transfer guidelines (the “IT Guidelines”), as each
may be amended from time to time.

(d) SSE acknowledges and agrees to abide by the IT Guidelines during the Term of
this Agreement.

 

2



--------------------------------------------------------------------------------

Section 2.2 Service Coordinators. Each party will nominate in writing a
representative to act as the primary contact with respect to the provision of
the Services and the resolution of disputes under this Agreement (each such
person, a “Service Coordinator”). The initial Service Coordinators shall be
Bryan Lemmerman (for CHK) and Gino DeMarco (for SSE) (or their designated
delegates) for each of CHK and SSE, respectively. The Service Coordinators shall
meet as expeditiously as possible to resolve any dispute hereunder; and any
dispute that is not resolved by the Service Coordinators within 45 days shall be
resolved in accordance with the dispute resolution procedures set forth in
Article V of the Master Separation Agreement. Each party hereto may treat an act
of a Service Coordinator of the other party hereto which is consistent with the
provisions of this Agreement as being authorized by such other party without
inquiring behind such act or ascertaining whether such Service Coordinator had
authority to so act; provided, however, that no such Service Coordinator shall
have authority to amend this Agreement. CHK and SSE shall advise each other
promptly (in any case no more than three Business Days) in writing of any change
in their respective Service Coordinators, setting forth the name of the
replacement, and stating that the replacement Service Coordinator is authorized
to act for such party in accordance with this Section 2.2.

Section 2.3 Additional Services. SSE may request additional Services (the
“Additional Services”) from CHK by providing written notice to CHK, which CHK in
its sole discretion may decline to provide. If CHK undertakes to provide the
Additional Services, upon the mutual written agreement as to the nature, cost,
duration and scope of such Additional Services, CHK and SSE shall supplement in
writing the Schedule hereto to include such Additional Services. Except where
the context otherwise indicates or requires, any such Additional Services shall
be deemed to be “Services” under this Agreement.

Section 2.4 Third Party Services. CHK shall have the right to hire third-party
subcontractors to provide all or part of any Service hereunder to the extent it
reasonably determines it requires the use of third-party subcontractors in
providing any such Service; provided, that CHK shall be responsible for the
costs of such third-party contractor. If SSE requests services outside the scope
of this agreement, then CHK shall have the right to hire third-party
subcontractors and SSE will be responsible for the costs of such third-party
subcontractors.

Section 2.5 Standard of Performance; Limitation of Liability. (a) The Services
to be provided hereunder shall be performed with the same general degree of
care, at the same general level and at the same general degree of accuracy and
responsiveness, as when performed within the CHK organization (including, for
this purpose, SSE and its subsidiaries) prior to the date of this Agreement. It
is understood and agreed that CHK and the members of the CHK Group are not
professional providers of the types of services included in the Services and
that CHK personnel performing Services have other responsibilities and will not
be dedicated full-time to performing Services hereunder.

(b) In the event CHK or any member of the CHK Group fails to provide, or cause
to be provided, the Services in accordance with the standard of service set
forth in Section 2.5(a) or Section 2.5(c), the sole and exclusive remedy of SSE
shall be to object to any amounts invoiced for such Services in accordance with
Section 4.2; provided that in the event CHK defaults in the manner described in
clause (ii) of Section 7.1, SSE shall have the further rights set forth in
Article VII.

 

3



--------------------------------------------------------------------------------

(c) EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 2.5, NO REPRESENTATIONS OR
WARRANTIES OF ANY KIND, EXPRESSED OR IMPLIED (INCLUDING THE WARRANTIES OF
NON-INFRINGEMENT, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR
CONFORMITY TO ANY REPRESENTATION OR DESCRIPTION), ARE MADE BY CHK OR ANY MEMBER
OF THE CHK GROUP WITH RESPECT TO THE SERVICES UNDER THIS AGREEMENT AND, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ALL SUCH REPRESENTATIONS OR
WARRANTIES ARE HEREBY WAIVED AND DISCLAIMED. SSE (ON ITS OWN BEHALF AND ON
BEHALF OF EACH OTHER MEMBER OF THE SSE GROUP) HEREBY EXPRESSLY WAIVES ANY RIGHT
SSE OR ANY MEMBER OF THE SSE GROUP MAY OTHERWISE HAVE FOR ANY LOSSES, TO ENFORCE
SPECIFIC PERFORMANCE OR TO PURSUE ANY OTHER REMEDY AVAILABLE IN CONTRACT, AT LAW
OR IN EQUITY IN THE EVENT OF ANY NON-PERFORMANCE, INADEQUATE PERFORMANCE, FAULTY
PERFORMANCE OR OTHER FAILURE OR BREACH BY CHK OR ANY MEMBER OF THE CHK GROUP
UNDER OR RELATING TO THIS AGREEMENT, NOTWITHSTANDING THE NEGLIGENCE OR GROSS
NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT OR ACTIVE OR PASSIVE) OF CHK OR
ANY MEMBER OF THE CHK GROUP OR ANY THIRD PARTY SERVICE PROVIDER AND WHETHER
DAMAGES ARE ASSERTED IN CONTRACT OR TORT, UNDER FEDERAL, STATE OR NON U.S. LAWS
OR OTHER STATUTE OR OTHERWISE; PROVIDED, HOWEVER, THAT THE FOREGOING WAIVER
SHALL NOT EXTEND TO COVER, AND CHK SHALL BE RESPONSIBLE FOR, SUCH LOSSES CAUSED
BY THE WILLFUL MISCONDUCT OF CHK OR ANY MEMBER OF THE CHK GROUP. NOTWITHSTANDING
ANYTHING IN THIS AGREEMENT TO THE CONTRARY, IN NO EVENT SHALL THE CHK GROUP BE
LIABLE TO THE SSE GROUP WITH RESPECT TO CLAIMS ARISING OUT OF THIS AGREEMENT FOR
AMOUNTS IN THE AGGREGATE EXCEEDING THE AGGREGATE SERVICE CHARGES PAID HEREUNDER
BY THE SSE GROUP.

Section 2.6 Service Boundaries and Scope. (a) Except as provided in the Schedule
for a specific Service: (i) CHK shall be required to provide, or cause to be
provided, the Services only at the locations such Services are being provided by
any member of the CHK Group for any member of the SSE Group immediately prior to
the Distribution Date; provided, however, that, to the extent any such Service
is to be provided by an employee of CHK who works in the corporate headquarters
of CHK, such Service shall, to the extent feasible, only be provided by such
employee from the corporate headquarters of CHK; and (ii) the Services shall be
available only for purposes of conducting the business of the SSE Group
substantially in the manner it was conducted immediately prior to the
Distribution Date.

(b) In providing, or causing to be provided, the Services, CHK shall not be
obligated to: (i) maintain the employment of any specific employee or hire
additional employees or third-party service providers; (ii) purchase, lease or
license any additional equipment (including computer equipment, furniture,
furnishings, fixtures, machinery, vehicles, tools and other tangible personal
property), software or other assets, rights or properties; (iii) make
modifications to its existing systems or software, including renewing or
extending any software license beyond its current term; (iv) provide any member
of the SSE Group with access to any systems or software other than those to
which it has authorized access immediately prior to the

 

4



--------------------------------------------------------------------------------

Distribution Date and for which it is reasonably practical to segregate SSE
Group data from CHK data; (v) pay any costs related to the transfer or
conversion of data of any member of the SSE Group; (vi) administer SSE Group
benefit plans; or (vii) facilitate or conduct audits by or for any regulatory
agency, including, but not limited to, the United States Department of Labor.
For the avoidance of doubt, the Services do not include any services required
for or as the result of any business acquisitions, divestitures, start-ups or
terminations by the SSE Group.

Section 2.7 Cooperation. CHK and SSE shall cooperate with one another and
provide such further assistance as the other party may reasonably request in
connection with the provision of Services hereunder.

Section 2.8 Transitional Nature of Services; Changes. Subject to Sections 2.3
and 2.5, the parties acknowledge the transitional nature of the Services and
that CHK may make changes from time to time in the manner of performing the
Services. SSE acknowledges (on its own behalf and on behalf of the other members
of the SSE Group) that the employees of CHK or any other members of the CHK
Group who may be assisting in the provision of Services hereunder are at-will
employees and, as such, may terminate or be terminated from employment with CHK
or any of the other members of the CHK Group providing Services hereunder at any
time for any reason.

Section 2.9 Access. During the term of this Agreement and for so long as any
Services are being provided to SSE by CHK, SSE will provide CHK and its
authorized representatives reasonable access, during regular business hours upon
reasonable notice, to SSE and its employees, representatives, facilities and
books and records as CHK and its representatives may reasonably require in order
to perform such Services.

ARTICLE III

SERVICE CHARGES

Section 3.1 Compensation. Subject to the specific terms of this Agreement, the
compensation to be received by CHK for each Service provided hereunder will
include (i) a base fee of $310,000.00 monthly and (ii) the monthly fees set
forth on the Schedule relating to the particular Service, subject to any
escalation provided for on such Schedule. In consideration for the provision of
a Service, each member of the SSE Group receiving such Service shall pay to CHK
or, at the election of CHK, the member of the CHK Group providing such Service,
the applicable fee for such Service as set forth on the attached Schedule.

ARTICLE IV

PAYMENT

Section 4.1 Payment. Except as otherwise provided in the Schedule for a specific
Service, charges for Services shall be invoiced monthly by CHK or, at its
option, the member of the CHK Group providing the Service. SSE shall make the
corresponding payment no later than 60 days after receipt of the invoice. Unless
otherwise provided in this Agreement, SSE shall remit funds in payment of
invoices provided hereunder either by wire transfer or ACH (Automated Clearing
House) in accordance with the payment instructions set forth in Exhibit 4.1.
Each invoice shall be directed to the SSE Service Coordinator or such other
person

 

5



--------------------------------------------------------------------------------

designated in writing from time to time by such Service Coordinator. The invoice
shall set forth in reasonable detail the Services rendered and the invoice
amount for the Services rendered for the period covered by such invoice.
Interest will accrue on any unpaid amounts at ten percent (10%) per annum
(compounded monthly) or, if less, the maximum non-usurious rate of interest
permitted by applicable law, until such amounts, together with all accrued and
unpaid interest thereon, are paid in full. All timely payments under this
Agreement shall be made without early payment discount. Any preexisting
obligation to make payment for Services provided hereunder shall survive the
termination of this Agreement. If CHK incurs any reasonable out-of-pocket
expenses or remits funds to a third-party on behalf of SSE, in either case in
connection with the rendering of Services, then CHK shall include such amount on
its monthly invoice to SSE, with reasonable supporting documentation, and SSE
shall reimburse that amount to CHK pursuant to this Section 4.1 as part of its
next monthly payment.

Section 4.2 Payment Disputes. SSE may object to any invoiced amounts for any
Service at any time before, at the time of, or after payment is made, provided
such objection is made in writing to CHK within 60 days following the date of
the disputed invoice. SSE shall timely pay the disputed items in full while
resolution of the dispute is pending; provided, however, that CHK shall pay
interest at a rate of five percent (5%) per annum (compounded monthly) on any
amounts it is required to return to SSE upon resolution of the dispute. Payment
of any amount shall not constitute approval thereof. The Service Coordinators
shall meet as expeditiously as possible to resolve any dispute. Any dispute that
is not resolved by the Service Coordinators within 45 days shall be resolved in
accordance with the dispute resolution and arbitration procedures set forth in
Article V of the Master Separation Agreement. Neither party (or any member of
its respective Group) shall have a right of set-off against the other party (or
any member of its respective Group) for billed amounts hereunder. Upon written
request, CHK will provide to SSE reasonable detail and support documentation to
permit SSE to verify the accuracy of an invoice.

Section 4.3 Review of Charges; Error Correction. CHK shall maintain accurate
books and records (including invoices of third parties) related to the Services
sufficient to calculate, and allow SSE to verify, the amounts owed under this
Agreement. From time to time until 120 days following the termination of this
Agreement, SSE shall have the right to review, and CHK shall provide access to,
such books and records to verify the accuracy of such amounts, provided that
such reviews shall not occur more frequently than once per calendar quarter.
Each such review shall be conducted during normal business hours and in a manner
that does not unreasonably interfere with the operations of CHK. If, as a result
of any such review, SSE determines that it overpaid any amount to CHK, then SSE
may raise an objection pursuant to the provisions of Section 4.2. SSE shall bear
the cost and expense of any such review. CHK shall make adjustments to charges
as required to reflect the discovery of errors or omissions in charges.

Section 4.4 Taxes. All transfer taxes, excises, fees or other charges (including
value added, sales, use or receipts taxes, but not including a tax on or
measured by the income, net or gross revenues, business activity or capital of a
member of the CHK Group), or any increase therein, now or hereafter imposed
directly or indirectly by law upon any fees paid hereunder for Services, which a
member of the CHK Group is required to pay or incur in connection with the
provision of Services hereunder (“Tax”), shall be passed on to SSE as an
explicit surcharge and

 

6



--------------------------------------------------------------------------------

shall be paid by SSE in addition to any Service fee payment, whether included in
the applicable Service fee payment, or added retroactively. If SSE submits to
CHK a timely and valid resale or other exemption certificate acceptable to CHK
and sufficient to support the exemption from Tax, then such Tax will not be
added to the Service fee payable pursuant to Article III; provided, however,
that if a member of the CHK Group is ever required to pay such Tax, SSE will
promptly reimburse CHK for such Tax, including any interest, penalties and
attorney’s fees related thereto. The parties will cooperate to minimize the
imposition of any Taxes.

Section 4.5 Records. CHK shall maintain true and correct records of all
receipts, invoices, reports and such other documents relating to the Services
hereunder in accordance with its standard accounting practices and procedures,
consistently applied. CHK shall retain such accounting records and make them
available to SSE’s authorized representatives and auditors for a period of not
less than one year from the close of each fiscal year of CHK; provided, however,
that CHK may, at its option, transfer such accounting records to SSE upon
termination of this Agreement.

ARTICLE V

TERM

Section 5.1 Term. Subject to Articles VI and VII, the CHK Group shall provide
the specific Services to the SSE Group pursuant to this Agreement for the time
period set forth on the Schedule relating to the specific Service. In accordance
with the Master Separation Agreement and Article VI of this Agreement, SSE shall
undertake to provide to itself and members of the SSE Group, and to terminate as
soon as reasonably practicable, the Services provided to the SSE Group
hereunder. The parties shall cooperate as reasonably required to effectuate an
orderly and systematic transfer to the SSE Group or a third-party service
provider designated by SSE Group of all or any portion of the duties and
obligations previously performed by CHK or a member of the CHK Group under this
Agreement. Except as otherwise expressly agreed or unless sooner terminated,
this Agreement shall commence upon the Distribution Date and shall continue in
full force and effect between the parties for so long as any Service set forth
in the Schedule hereto is being provided to SSE or members of the SSE Group and
this Agreement shall terminate upon the cessation of all Services provided
hereunder; provided that Articles I, IV, VIII, IX and XI and Section 2.5(c) will
survive the termination of this Agreement and any such termination shall not
affect any obligation for the payment of Services rendered prior to termination.

ARTICLE VI

DISCONTINUATION OF SERVICES

Section 6.1 Discontinuation of Services. At any time after the Distribution
Date, SSE may, without cause and in accordance with the terms and conditions
hereunder and the Master Separation Agreement, request the discontinuation of
one or more specific Services by giving CHK at least 30 days’ prior written
notice; provided, however, that any such discontinuation will not affect the
amounts payable to CHK hereunder unless the discontinued Services represent all
of the remaining Services to be provided in the Schedule and then any amounts
payable to CHK will be reduced only to the extent of the charges specifically
identified in the Schedule. SSE shall be liable to CHK for all costs and
expenses CHK or any member of the CHK Group

 

7



--------------------------------------------------------------------------------

remains obligated to pay in connection with any discontinued Service or
Services, except in the case of a Service terminated by SSE pursuant to clause
(ii) of the first sentence of Section 7.1 hereof.

Section 6.2 Procedures Upon Discontinuation or Termination of Services. Upon the
discontinuation or termination of a Service hereunder, this Agreement shall be
of no further force and effect with respect to such Service, except as to
obligations accrued prior to the date of discontinuation or termination;
provided, however, that Articles I, IV, VIII, IX and XI and Section 2.5(c) of
this Agreement shall survive such discontinuation or termination and any such
termination shall not affect any obligation for the payment of Services rendered
prior to termination. Each party and the applicable member(s) of its respective
Group shall, within 60 days after discontinuation or termination of a Service,
to the extent reasonably practicable, deliver to the other party and the
applicable member(s) of its respective Group originals of all books, records,
contracts, receipts for deposits and all other papers or documents in its
possession which pertain exclusively to the business of the other party and
relate to such Service; provided that a party may retain copies of material
provided to the other party pursuant to this Section 6.2 as it deems necessary
or appropriate in connection with its financial reporting obligations or
internal control practices and policies.

ARTICLE VII

DEFAULT

Section 7.1 Termination for Default. In the event (i) of a failure of SSE to pay
for Services in accordance with the terms of this Agreement, or (ii) any party
shall default, in any material respect, in the due performance or observance by
it of any of the other terms, covenants or agreements contained in this
Agreement, then (1) if the non-defaulting party is CHK, CHK shall have the
right, at its sole discretion, to immediately terminate the Service with respect
to which the default occurred, and (2) if the non-defaulting party is SSE, SSE
shall have the right, at its sole discretion, to immediately terminate the
Service with respect to which the default occurred, in either case if the
defaulting party has failed to cure the default within 30 days of receipt of the
written notice of such default. SSE’s right to terminate this Agreement pursuant
to this Article VII and the rights set forth in Section 2.5 shall constitute
SSE’s sole and exclusive rights and remedies for a breach by CHK hereunder
(including any breach caused by an Affiliate of CHK or other third party
providing a Service hereunder).

ARTICLE VIII

INDEMNIFICATION AND WAIVER

Section 8.1 Waiver of Consequential Damages. NEITHER PARTY SHALL BE LIABLE TO
THE OTHER PARTY UNDER THIS AGREEMENT FOR ANY EXEMPLARY, PUNITIVE, SPECIAL,
INDIRECT, CONSEQUENTIAL, REMOTE OR SPECULATIVE DAMAGES OR ANY LOST PROFITS OR
REVENUES, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY (INCLUDING NEGLIGENCE OR
GROSS NEGLIGENCE) ARISING IN ANY WAY OUT OF THIS AGREEMENT, WHETHER OR NOT SUCH
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES; PROVIDED, HOWEVER,
THAT THE FOREGOING LIMITATIONS SHALL NOT LIMIT EACH PARTY’S INDEMNIFICATION
OBLIGATIONS FOR LIABILITIES TO THIRD PARTIES AS SET FORTH IN THIS AGREEMENT, THE
MASTER SEPARATION AGREEMENT OR ANY ANCILLARY AGREEMENT.

 

8



--------------------------------------------------------------------------------

Section 8.2 Services Received.

SSE hereby acknowledges and agrees that:

(a) the Services to be provided hereunder are subject to and limited by the
provisions of Section 2.5, Article VII and the other provisions hereof,
including the limitation of remedies available to SSE that restricts available
remedies resulting from a Service not provided in accordance with the terms
hereof to non-payment and, in certain limited circumstances, the right to
terminate this Agreement;

(b) the Services are being provided solely to facilitate the transition of SSE
to a separate company as a result of the Distribution, and CHK and its
Affiliates do not provide any such Services to non-Affiliates;

(c) it is not the intent of CHK and the other members of the CHK Group to
render, nor of SSE and the other members of the SSE Group to receive from CHK
and the other members of the CHK Group, professional advice or opinions, whether
with regard to tax, legal, treasury, finance, employment or other business and
financial matters, or technical advice, whether with regard to information
technology or other matters; SSE shall not rely on, or construe, any Service
rendered by or on behalf of CHK as such professional advice or opinions or
technical advice; and SSE shall seek all third-party professional advice and
opinions or technical advice as it may desire or need, and in any event SSE
shall be responsible for and assume all risks associated with the Services,
except to the limited extent set forth in Section 2.5 and Article VII;

(d) with respect to any software or documentation within the Services, SSE shall
use such software and documentation internally and for their intended purpose
only, shall not distribute, publish, transfer, sublicense or in any manner make
such software or documentation available to other organizations or persons, and
shall not act as a service bureau or consultant in connection with such
software; and

(e) a material inducement to CHK’s agreement to provide the Services is the
limitation of liability and the release provided by SSE in this Agreement.

ACCORDINGLY, EXCEPT WITH REGARD TO THE LIMITED REMEDIES EXPRESSLY SET FORTH
HEREIN, SSE SHALL ASSUME ALL LIABILITY FOR AND SHALL FURTHER RELEASE, DEFEND,
INDEMNIFY AND HOLD CHK, ANY MEMBER OF THE CHK GROUP AND THEIR RESPECTIVE
EMPLOYEES, OFFICERS, DIRECTORS AND AGENTS (ALL AS INDEMNIFIED PARTIES) FREE AND
HARMLESS FROM AND AGAINST ALL LOSSES RESULTING FROM, ARISING OUT OF OR RELATED
TO THE SERVICES, HOWSOEVER ARISING AND WHETHER OR NOT CAUSED BY THE NEGLIGENCE
OR GROSS NEGLIGENCE OF CHK, ANY MEMBER OF THE CHK GROUP OR ANY THIRD PARTY
SERVICE PROVIDER, OTHER THAN THOSE LOSSES CAUSED BY THE WILLFUL MISCONDUCT OF
CHK OR ANY MEMBER OF THE CHK GROUP.

 

9



--------------------------------------------------------------------------------

Section 8.3 Express Negligence. THE INDEMNITY, RELEASES AND LIMITATIONS OF
LIABILITY IN THIS AGREEMENT (INCLUDING ARTICLES II AND VIII) ARE INTENDED TO BE
ENFORCEABLE AGAINST THE PARTIES IN ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE
THEREOF NOTWITHSTANDING ANY EXPRESS NEGLIGENCE RULE OR ANY SIMILAR DIRECTIVE
THAT WOULD PROHIBIT OR OTHERWISE LIMIT INDEMNITIES BECAUSE OF THE NEGLIGENCE OR
GROSS NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT OR ACTIVE OR PASSIVE) OR
OTHER FAULT OR STRICT LIABILITY OF ANY OF THE INDEMNIFIED PARTIES.

ARTICLE IX

CONFIDENTIALITY

Section 9.1 Confidentiality. SSE and CHK each acknowledge and agree that the
terms of Section 6.11 of the Master Separation Agreement shall apply to
information, documents, plans and other data made available or disclosed by one
party to the other in connection with this Agreement. SSE and CHK each
acknowledge and agree that any third party Information (to the extent such
Information does not constitute CHK Books and Records) provided by any member of
the SSE Group to any member of the CHK Group after the Distribution Date in
connection with the provision of the Services by any member of the CHK Group, or
generated, maintained or held in connection with the provision of the Services
by any member of the CHK Group after the Distribution Date, in each case that
primarily relates to the SSE Business, the SSE Assets, or the SSE Liabilities,
shall not be considered Privileged Information of CHK or Confidential
Information of CHK.

ARTICLE X

FORCE MAJEURE

Section 10.1 Performance Excused. Continued performance of a Service may be
suspended immediately to the extent caused by any event or condition beyond the
reasonable control of the party suspending such performance (and not involving
any willful misconduct of such party), including acts of God, pandemics, floods,
fire, earthquakes, labor or trade disturbances, strikes, war, acts of terrorism,
civil commotion, electrical shortages or blackouts, breakdown or injury to
computing facilities, compliance in good faith with any Law (whether or not it
later proves to be invalid), unavailability of materials or bad weather (a
“Force Majeure Event”). SSE shall not be obligated to pay any amount for
Services that it does not receive as a result of a Force Majeure Event (and the
parties hereto shall negotiate reasonably to determine the amount applicable to
such Services not received). In addition to the reduction of any amounts owed by
SSE hereunder, during the occurrence of a Force Majeure Event, to the extent the
provision of any Service has been disrupted or reduced, during such disruption
or reduction, (a) SSE may replace any such affected Service by providing any
such Service for itself or engaging one or more third parties to provide such
Service at the expense of SSE and (b) CHK shall cooperate with, provide such
information to and take such other actions as may be reasonably required to
assist such third parties to provide such substitute Service.

 

10



--------------------------------------------------------------------------------

Section 10.2 Notice. The party claiming suspension due to a Force Majeure Event
will give prompt notice to the other of the occurrence of the Force Majeure
Event giving rise to the suspension and of its nature and anticipated duration.

Section 10.3 Cooperation. Upon the occurrence of a Force Majeure Event, the
parties shall cooperate with each other to find alternative means and methods
for the provision of the suspended Service.

ARTICLE XI

MISCELLANEOUS

Section 11.1 Entire Agreement. This Agreement, together with the documents
referenced herein (including the Master Separation Agreement), constitutes the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and supersedes all prior written and oral and all
contemporaneous oral agreements and understandings with respect to the subject
matter hereof. To the extent any provision of this Agreement conflicts with the
provisions of the Master Separation Agreement, the provisions of this Agreement
shall be deemed to control with respect to the subject matter hereof.

Section 11.2 Binding Effect; No Third-Party Beneficiaries; Assignment. This
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective successors and permitted assigns; and nothing in this
Agreement, express or implied, is intended to confer upon any other person or
entity any rights, benefits or remedies of any nature whatsoever under or by
reason of this Agreement. This Agreement may not be assigned by either party
hereto, except with the prior written consent of the other party hereto.

Section 11.3 Amendment; Waivers. No change or amendment may be made to this
Agreement except by an instrument in writing signed on behalf of both of the
parties hereto. Either party hereto may, at any time, (i) extend the time for
the performance of any of the obligations or other acts of the other, (ii) waive
any inaccuracies in the representations and warranties of the other contained
herein or in any document delivered pursuant hereto, and (iii) waive compliance
by the other with any of the agreements, covenants or conditions contained
herein. Any such extension or waiver shall be valid only if set forth in an
instrument in writing signed by the party to be bound thereby. No failure or
delay on the part of either party hereto in the exercise of any right hereunder
shall impair such right or be construed to be a waiver of, or acquiescence in,
any breach of any representation, warranty, covenant or agreement contained
herein, nor shall any single or partial exercise of any such right preclude
other or further exercise thereof or of any other right.

Section 11.4 Notices. Unless otherwise expressly provided herein, all notices,
claims, certificates, requests, demands and other communications hereunder shall
be in writing and shall be deemed to be duly given (i) when personally delivered
or (ii) if mailed by registered or certified mail, postage prepaid, return
receipt requested, on the date the return receipt is executed or the letter is
refused by the addressee or its agent or (iii) if sent by overnight courier
which delivers only upon the signed receipt of the addressee, on the date the
receipt acknowledgment is executed or refused by the addressee or its agent or
(iv) if sent by facsimile or electronic mail, on the date confirmation of
transmission is received (provided that a copy of any notice delivered

 

11



--------------------------------------------------------------------------------

pursuant to this clause (iv) shall also be sent pursuant to clause (i), (ii) or
(iii)), addressed to the attention of the addressee’s General Counsel at the
address of its principal executive office or to such other address or facsimile
number for a party hereto as it shall have specified by like notice.

Section 11.5 Counterparts. This Agreement may be executed in counterparts and
signature pages exchanged by facsimile, and each counterpart shall be deemed an
original, but all of which shall constitute the same agreement. Signatures to
this Agreement transmitted by facsimile transmission, by electronic mail in
“portable document format” (.pdf) form, or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a
document, will have the same effect as physical delivery of the paper document
bearing the original signature.

Section 11.6 Severability. If any term or other provision of this Agreement or
the Schedule attached hereto is determined by a nonappealable decision by a
court, administrative agency or arbitrator to be invalid, illegal or incapable
of being enforced by any rule of law or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to either party hereto.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the court, administrative agency or arbitrator
shall interpret this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the fullest extent possible.
If any sentence in this Agreement is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as is enforceable.

Section 11.7 Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the substantive laws of the State of Oklahoma,
without regard to any conflicts of law provisions thereof that would result in
the application of the laws of any other jurisdiction.

Section 11.8 Performance. Each party hereto shall cause to be performed, and
hereby guarantees the performance of, all actions, agreements and obligations
set forth herein to be performed by any Subsidiary or Affiliate of such party.

Section 11.9 Relationship of Parties. This Agreement does not create a fiduciary
relationship, partnership, joint venture or relationship of trust or agency
between the parties. The parties hereto agree that CHK (and any other member of
the CHK Group which performs Services hereunder) is an independent contractor in
the performance of Services for the SSE Group under this Agreement.

Section 11.10 Regulations. All employees of CHK and the members of the CHK Group
shall, when on the property of SSE, conform to the rules and regulations of SSE
concerning safety, health and security which are made known to such employees in
advance in writing.

Section 11.11 Construction. This Agreement shall be construed as if jointly
drafted by the parties hereto and no rule of construction or strict
interpretation shall be applied against

 

12



--------------------------------------------------------------------------------

either party. In this Agreement, unless the context clearly indicates otherwise,
words used in the singular include the plural and words used in the plural
include the singular; and if a word or phrase is defined in this Agreement, its
other grammatical forms, as used in this Agreement, shall have a corresponding
meaning. Whenever the context requires, the gender of all words used in this
Agreement includes the masculine, feminine and the neuter. Unless the context
otherwise requires, the words “include,” “includes” and “including” shall be
deemed to be followed by the words “without limitation,” and the word “or” shall
have the inclusive meaning represented by the phrase “and/or.” The words “shall”
and “will” are used interchangeably in this Agreement and have the same meaning.
Relative to the determination of any period of time hereunder, “from” means
“from and including,” “to” means “to but excluding” and “through” means “through
and including.” All references herein to a specific time of day in this
Agreement shall be based upon Central Standard Time or Central Daylight Savings
Time, as applicable, on the date in question. Whenever this Agreement refers to
a number of days, such number shall refer to calendar days unless Business Days
are specified. Any reference herein to any Article, Section or Schedule means
such Article or Section of, or such Schedule to, this Agreement, as the case may
be, and references in any Section or definition to any clause means such clause
of such Section or definition. As used in this Agreement, the words “this
Agreement,” “herein,” “hereunder,” “hereof,” “hereto” and words of similar
import shall be deemed references to this Agreement as a whole and not to any
particular Section or other provision of this Agreement. The titles to Articles
and headings of Sections contained in this Agreement, in any Schedule and in the
table of contents to this Agreement have been inserted for convenience of
reference only and shall not be deemed to be a part of or to affect the meaning
or interpretation of this Agreement.

Section 11.12 Effect if Separation does not Occur. If the Distribution does not
occur, then all actions and events that are, under this Agreement, to be taken
or occur effective as of or following the Distribution Date, or otherwise in
connection with the Distribution, shall not be taken or occur except to the
extent specifically agreed by the parties and neither party shall have any
liability or further obligation to the other party under this Agreement.

[Signature page follows.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

CHESAPEAKE ENERGY CORPORATION By:  

/s/ Domenic J. Dell’Osso, Jr.

  Name:   Domenic J. Dell’Osso, Jr.   Title:   Executive Vice President and
Chief Financial Officer CHESAPEAKE OILFIELD OPERATING, L.L.C. (to be converted
into SEVENTY SEVEN ENERGY INC.) By:  

/s/ Cary D. Baetz

  Name:   Cary D. Baetz   Title:   Chief Financial Officer

 

14